 


115 HRES 685 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 IV 
115th CONGRESS 
2d Session 
H. RES. 685 
In the House of Representatives, U. S.,

January 11, 2018
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  Committee on Armed Services: Mr. Jody B. Hice of Georgia. 

 Committee on the Budget: Mr. Womack, Chair.  Committee on Ethics: Mrs. Mimi Walters of California.


That the following named Member be, and is hereby, ranked as follows on the following standing committee of the House of Representatives:  Committee on the Budget: Mrs. Black, after Mr. Womack.

 
 
Karen L. Haas,Clerk.
